                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JESSICA L. ASHBY,                                       CASE NO. C18-1655-JCC
10                               Petitioner,                 ORDER
11          v.

12   UNITED STATES OF AMERICA,

13                               Respondent.
14

15          This matter comes before the Court on the Government’s motion to seal (Dkt. No. 12)
16   two exhibits (Dkt. No. 13) filed in support of its response (Dkt. No. 11) to Petitioner’s 28 U.S.C.
17   § 2255 petition (Dkt. No. 1). The Court hereby GRANTS the motion (Dkt. No. 12) for the
18   reasons explained herein.
19          The Court starts from the position that “[t]here is a strong presumption of public access to
20   [its] files.” W.D. Wash. Local Civ. R. 5(g). This presumption applies particularly to “dispositive
21   pleadings.” Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). To
22   overcome this presumption, there must be a “compelling reason” for sealing that is “sufficient to
23   outweigh the public’s interest in disclosure.” Id. The Government seeks to maintain two exhibits
24   under seal: (1) a declaration and accompanying attachments made by Petitioner’s trial counsel
25   regarding their communications in the underlying criminal case, and (2) a document containing
26   some of Petitioner’s medical history. (Dkt. Nos. 12, 13.) The Government states that these


     ORDER
     C18-1655-JCC
     PAGE - 1
 1   exhibits contain sensitive and confidential information that should be withheld from the public.

 2   (Dkt. No. 12.)

 3           Petitioner’s trial counsel made the subject declaration after the Court ordered a limited

 4   waiver of the attorney-client privilege in order to assess Petitioner’s claim for ineffective

 5   assistance of counsel. (See Dkt. No. 10.) The declaration provides a detailed account of attorney-

 6   client communications. (See Dkt. No. 13.) The confidentiality of those communications

 7   represents a compelling reason to maintain the declaration under seal, which outweighs the

 8   public’s right to access. Further, there is compelling reason to seal Petitioner’s medical
 9   information, as it is sensitive and private, and there is little public interest in its disclosure. (See
10   id.) Therefore, the Government has demonstrated a compelling reason to seal the documents that
11   outweighs the public’s interest in their disclosure.
12            For the foregoing reasons, the Government’s motion to seal (Dkt. No. 12) is
13   GRANTED. The Clerk is DIRECTED to maintain Docket Number 13 under seal.
14           DATED this 26th day of March 2019.




                                                              A
15

16

17
                                                              John C. Coughenour
18                                                            UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C18-1655-JCC
     PAGE - 2
